Title: To George Washington from Edward Peyton, 18 July 1786
From: Peyton, Edward
To: Washington, George



Sir,
Spotsylvania 18th July 1786

That your Excellency will be somewhat surprised, at the reception of this epistle is an event, natural to my expectations—That it may be perused, with candor, and not be productive of the least offence is the utmost of my wishes.
At the house of Mr Man Pages of Spotsylvania, I understood your excellency was in want of an assistant in yr office—a person had applied but was rejected on account of his assuming and exorbitant demands; in consequence of which I have taken this liberty. and should my writing suit any business, of your excellency’s,

or if upon trial I have abilities suitable in any other department I shall esteem myself happy in your employ.
As to demands I pretend not to any, only require an emolument adequate to the servises I might render.
For diligence and sobriety I can procure the testimony of Mr Wm Stanard—a Gentlman of indisputable veracity with whom I have lived near nine months as Tutor to his children and still remain in that capacity: but would prefer an employment wherein there is a greater variety.
Should your excellency require a further Recommendation, I am sorry to say, it is out my power to furnish you with any: unless being subject to the capricious Necessitudes of Fortune will plead an advocate in my favor. if that would have any influence I can produce a certificate dated ten years back. If your excellency concieves this application merits an answer I shall esteem it an honour in recieving one, directed at the Post Office Fredricksburg. I am With Great Respect Your Excellency’s Most Obedient Humble Servat

Edw: Peyton

